DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-8, drawn to a device for flow equalization of liquid cooling system of battery energy storage.
Group II, claims 9-17, drawn to a method for flow equalization of a liquid cooling system of battery energy storage.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a device for flow equalization of a liquid cooling system , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Koehler et al (US 4578324 A).  
Koehler discloses device for flow equalization of a liquid cooling system of battery energy storage, comprising a plurality of battery modules in parallel (“three parallel stacks 9 of substantially planar bipolar cells 11”, Fig. 1, C2 / L64-65), each of the battery modules being connected to the liquid cooling system (“Cooling panels 15, 16…are interspersed between the stacks 9 and are pressed firmly thereagainst by means of side support brackets 17 and compression rods 19, so that good thermal conductivity is maintained between cells 11 and a cooling fluid that flows within the panels 15, 16”, Fig. 1, C3 / L12-19 ), and being provided with a cooling-fluid feeding inlet (shown as the side of panel 15 of cooling path 12 in which cooling fluid is provided from pump 21 to input pipe 29 in Fig. 2, C3 / L33-55), wherein a throttle pipe (input manifold 25 in Fig. 2) is provided in the feeding inlet, the throttle pipe is provided with a flow restriction orifice (orifices 28 in Fig. 2), and cooling fluids that enter the feeding inlets are adjusted by the throttle pipes to equal pressures (“One way of equalizing the resistances in all cooling paths 12 is to equalize the fluid pressures therethrough. This may be accomplished by providing input and output manifolds 25, 27 at the ends of each panel 15, 16, and positioning a series of orifices 28 in a common wall separating the input manifold 25 from the cooling panel 15, 16, as illustrated in FIG. 2”, C4 / L14-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729